Title: To John Adams from James Montgomery, 15 November 1797
From: Montgomery, James
To: Adams, John



Sir
Philadelphia Nov 15 1797

As I have not as yet received any Answer to mine of May 6 and June 4th soliciting the return of my vouchers I once more take the Liberty of requesting of your Excellency an answer to them and at the same Time to request you will determine from your own Sense of Justice whether the unmerited attack upon my Character does not call for redress I wish to receive it from you but I must look on it as an indispensable Duty due both, to myself and the Public if I am not to receive any Satisfaction, for the Falshoods alledged against me at Least to Clear myself to my Fellow Citizens who must be at a Loss to account for my Dismission from a Station,  which I have filled with the Strictest Attention, Honour and regard to the Public Good all this I submit to your Excellency’s impartial Consideration and am with every Sentiment of Respect / Your Excellency’s / Most obedient /  Humble Servant

JAmes Montgomery